                             UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA



LAKISHA REED, INDIVIDUALLY AND
ON BEHALF OF HER MINOR DAUGHTER                                        CIVIL ACTION NO.
A’SHYRI REED

VERSUS                                                                 19-130-SDD-RLB


SID J. GAUTREAUX, ET AL.


                                      RULING AND ORDER

       This matter is before the Court on the Motion to Dismiss1 filed by Defendant, Our

Lady of the Lake Hospital, Inc., d/b/a Our Lady of the Lake Regional Medical Center

(“OLOL”). Plaintiff Lakisha Reed (“Plaintiff”) filed an untimely Opposition2 to this motion,

without leave of Court, to which OLOL filed a Reply.3 Plaintiff sought permission to file

other untimely Oppositions to motions filed by other Defendants in this matter;4 yet, she

failed to move for a deadline extension or request leave to file the untimely Opposition

filed in response to OLOL’s motion. Further, this deficiency was noted by OLOL in its

Reply, but Plaintiff has filed nothing in response.

       In reviewing Plaintiff’s previous Motions for Leave to File Memorandum Out of

Time, Plaintiff represented to the Court as follows:

       Plaintiff, Lakisha Reed moves for leave to file her memorandum in
       opposition to the EMS 12(b)(6) motion out of time and late. The EMS motion
       (doc 9) was filed on March 21, 2019. Counsel for plaintiff erroneously

1
  Rec. Doc. No. 10.
2
  Rec. Doc. No. 21.
3
  Rec. Doc. No. 29.
4
  See Rec. Doc. Nos. 13 & 14; granted by the Court at Rec. Doc. Nos. 15 & 16.
Document Number: 58001
                                                                                        Page 1 of 5
        calendered [sic] the opposition based upon the OLOL motion filed on March
        27.5

Because counsel for EMS did not oppose this request, the Court allowed the untimely

filing. On the same date, Plaintiff also made the following request regarding Sheriff

Gautreaux’s motion:

        Plaintiff, Lakisha Reed moves for leave to file her memorandum in
        opposition to the Sid Gautreaux 12(b)(6) motion out of time and late. The
        Sheriff’s motion (doc 7) was filed on March 21, 2019. Counsel for plaintiff
        erroneously calendered the opposition based upon the OLOL motion filed
        on March 6, 2019.6

In this request, Plaintiff indicated that counsel for Sheriff Gautreaux had not responded to

a request for consent; nevertheless, the Court allowed the untimely filing.

        In both motions, counsel for Plaintiff claimed that he “erroneously calendered [sic]

the opposition based upon the OLOL motion,” yet provides inconsistent filing dates for

the OLOL motion. Indeed, OLOL filed its motion on March 27, 2019. Accepting Plaintiff’s

argument as true, which the Court previously did, the opposition deadline under Local

Rule 7f was April 17, 2019. Plaintiff’s motions for leave were STILL untimely, made on

April 22, 2019, even if counsel for Plaintiff erroneously believed the deadline was based

on the OLOL motion. Moreover, although the Court granted Plaintiff’s requests on April

29, 2019, counsel for Plaintiff apparently interpreted this leave as permission to start the

opposition deadline period over again. Rather than file the already late and untimely

Oppositions7 on the date leave was granted as required by Local Rule 7(e), counsel for




5
  Rec. Doc. No. 13.
6
  Rec. Doc. No. 14.
7
  Oppositions were originally due on March 27, 2019 (for Sheriff Gautreaux’s motion) and March April 11,
2019 (for EMS’s motion).
Document Number: 58001
                                                                                             Page 2 of 5
Plaintiff did not file any Opposition memoranda until May 21, 2019, twenty-two (22) days

AFTER the Court granted leave on April 29, 2019.8

       At no time did Plaintiff seek leave to file an untimely Opposition to OLOL’s motion,

and Plaintiff’s extension requests acknowledge that, at the very least, the Opposition to

OLOL’s motion was due on April 17, 2019. Counsel’s acknowledgment of this deadline

in the extension requests demonstrates that he was aware of the deadline to oppose

OLOL’s motion. Considering this record, it is unfathomable to the Court how counsel

could potentially, for a third time, and in direct contradiction to previous representations

to this Court, argue yet another calendaring error.

       In Homelife in the Gardens, LLC v. Landry,9 the district court for the Eastern District

of Louisiana addressed a similar pattern of untimely responses by the defendant, Leigh

Landry (“Landry”). Although Landry shifted excuses for her untimeliness, Landry argued

calendaring mistakes as a primary excuse. The court rejected this error based on the

lack of candor in Landry’s arguments and the law and jurisprudence on “excusable

neglect.” The court explained:

       “Federal Rule of Civil Procedure 6(b)(1) grants a district court discretion to
       allow untimely responses where the party failed to act because of excusable
       neglect.” Rasco v. Potter, 265 Fed.Appx. 279, 283 (5th Cir. 2008) (internal
       quotation marks omitted); see Vasudevan v. Adm'rs of Tulane Educ. Fund,
       No. 17-30160, 2017 WL 3616380, at *3 (5th Cir. Aug. 22, 2017) (applying
       the “excusable neglect” standard to a district court’s ruling on a motion to
       strike an untimely opposition). A number of factors are relevant to a court’s
       excusable neglect inquiry, including “the danger of prejudice to the [non-
       movant], the length of the delay and its potential impact on the judicial
       proceedings, the reason for the delay, including whether it was within the
       reasonable control of the movant, and whether the movant acted in good
       faith.” Adams v. Travelers Indem. Co. of Conn., 465 F.3d 156, 161 n.8 (5th

8
  Shockingly, despite having approximately two months to oppose Sheriff Gautreaux’s and EMS’s motions,
Plaintiff submitted a three-page and six-page memoranda, respectively.
9
  No. 16-15549, 2018 WL 310377 (E.D. La. Jan. 5, 2018).
Document Number: 58001
                                                                                           Page 3 of 5
         Cir. 2006) (alteration in original). Landry carries the burden of demonstrating
         excusable neglect. See Traffic Scan Network, Inc. v. Winston, No. 92-2243,
         1995 WL 83932, at *1 (E.D. La. Feb. 24, 1995) (Vance, J.) (“The burden of
         establishing excusable neglect is on the party seeking the enlargement of
         time.”).10

The court then noted Landry’s shifting excuses but focused on the alleged error in

calendaring:

         Yet then Landry shifts gears and points to an entirely different reason for
         her failure to file a timely opposition: “Regrettably, also, counsel for Leigh
         Landry mistakenly calendared the due date for filing an opposition to
         plaintiff[‘]s motion for summary judgment with a motion to quash that Landry
         counsel was forced to file.” However, Landry filed her motion to quash on
         December 20, 2017. As the Court previously explained, she did not attempt
         to file an opposition to plaintiffs' motion until December 27, 2017. This
         explanation still does not explain why Landry did not attempt to file an
         opposition until that time.11

The court then explained that the Fifth Circuit has routinely held that calendaring errors

do not constitute excusable neglect:

         Regardless, courts in the Fifth Circuit have routinely concluded that
         calendaring errors do not constitute “excusable neglect” under Federal Rule
         of Civil Procedure 60(b)(1). See, e.g., Buckmire v. Mem'l Hermann
         Healthcare Sys. Inc., 456 Fed.Appx. 431, 432 (5th Cir. 2012) (affirming the
         district court’s denial of a Rule 60(b)(1) motion where the lawyer “forgot to
         ‘calendar’ the deadline for a response”); cf. Brittingham v. Wells Fargo
         Bank, N.A., 543 Fed.Appx. 372, 374 (5th Cir. 2013) (“We have previously
         held that a district court does not abuse its discretion when it denies a Rule
         60(b)(1) motion where the proffered justification for relief is the careless
         mistake of counsel.”). The same “excusable neglect” standard applies
         under both 60(b)(1) and Rule 6(b)(1). Compare Silvercreek Mgmt., Inc. v.
         Banc of Am. Sec., LLC, 534 F.3d 469, 472 (5th Cir. 2008) (Rule 60(b)(1)),
         with Adams v. Travelers Indem. Co. of Conn., 465 F.3d at 161 n.8 (Rule
         6(b)(1)).12




10
   Id. at *1.
11
   Id. at *2.
12
   Id.
Document Number: 58001
                                                                                     Page 4 of 5
          As stated above, counsel for Plaintiff failed to seek leave to file the untimely

Opposition to OLOL’s motion; thus, the Court has no reasons before it to evaluate the

excusable neglect factors. However, based on the record, the Court surmises that

counsel would offer the same calendaring error, notwithstanding his acknowledgement of

the date of OLOL’s filing.

          Therefore, Plaintiff’s untimely Opposition13 is stricken under Local Rule 7(f) of the

Middle District of Louisiana, which requires that memoranda in opposition to a motion be

filed within twenty-one (21) days after service of the motion. Therefore, OLOL’s motion

is deemed to be unopposed, and further, after reviewing the record, the Court finds that

the motion has merit as a matter of law. The Motion to Dismiss14 filed by OLOL is

GRANTED. Plaintiff’s claims against OLOL are dismissed with prejudice.

          Any motion for relief from this Ruling must be filed on or before Monday, November

25, 2019. No extensions of time shall be granted. Any reasons offered as “excusable

neglect” must be supported by documentation/evidence. Calendaring errors will not be

accepted. Should Plaintiff file such a motion, OLOL is not required to file a response but

shall have leave to file a response no later than Monday, December 9, 2019.

          IT IS SO ORDERED.

          Baton Rouge, Louisiana, this 21st day of November, 2019.



                                                  S
                                             ________________________________
                                             SHELLY D. DICK
                                             CHIEF DISTRICT JUDGE
                                             MIDDLE DISTRICT OF LOUISIANA


13
     Rec. Doc. No. 21.
14
     Rec. Doc. No. 10.
Document Number: 58001
                                                                                     Page 5 of 5
